DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on December 17, 2021. This is a first action on the merits of the application.  Claims 1-10 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-5 in the reply filed on December 17, 2021 is acknowledged.  
The traversal is on the ground(s) that: As amended herein, the claims of Groups 1-III now share a common special technical feature in view of Bar. Specifically, independent claims 1 and 6 are novel and share a common special technical feature at least because Bar fails to disclose a method (or a machine) for producing water from air wherein an enthalpic exchanger receives a quantity of sensible heat such as to compensate for a temperature reduction caused by water evaporation contained in an adsorbent material in order to perform an isothermal transformation, as required by claims 1 and 6.  Bar describes an apparatus for extracting water from humid air. However, Bar at paragraph [0023] provides for" circulating hot air in order to evaporate water that adsorbed by the desiccant as vapor" in the desorption phase. As such, Bar involves an isoenthalpic transformation while, to the contrary, claims 1 and 6 require an "isothermal transformation."  See Remarks filed 12/17/2021, pages 5-6.
In response, the examiner respectfully disagrees. 

Bar (US 2009/0151368 A1) discloses a method and an apparatus for production of water from air, comprising cyclically and successively repeating the following two phases (Fig. 4- Fig. 6; paragraphs [0094] – [0100]): a first phase a), comprising the steps: a1) taking air from the outside 604, a2) conveying said air towards an enthalpic exchanger (EHX) 608 containing an adsorbent material (MAT _AD) that internally accumulates the moisture that is present in said air, a3) outputting dry air 605, and a second phase b), comprising the steps: b1) supplying a quantity of sensible heat to said enthalpic exchanger (EHX) by means of a low-temperature heat source 607 (paragraph [0095]), b2) conveying an air flow through said enthalpic exchanger 
Regarding the limitation of “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation contained in said adsorbent material in order to perform an isothermal transformation”, it is noted that Bar discloses that in order to evaporate the water captured by the desiccants, heat is being applied using heat exchanger (607, Fig. 4) or a heater and the air circulating through heat exchanger (607, Fig. 4) forces the water to evaporate from the desiccants. After typical few minutes of heating, when the gas phase inside the desiccant container is saturated with steam, the air is sucked into a compressor 602 to be condensed into a cylinder 604 (paragraph [0095]). In addition, Bar discloses the use of a blower (610, Fig. 4) and air flow in adsorption and desorption steps of water into desiccants (paragraphs [0094]-[0099]). Bar discloses the purposes of the invention is to minimize energy usage (paragraphs [0100]; [0120]). In light of teachings from Bar in its entirety, the limitation of “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation contained in said adsorbent material in order to perform an isothermal transformation” is considered obvious to one of ordinary skill in the art.
Bar meets the “special technical feature”.
Since the “special technical feature” linking Groups I, II and III is disclosed by Bar, the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 12, 2020 and April 08, 2020 were considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “said heated and humidified air flow” in line 19 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “a heated and humidified air flow” or define “a heated and humidified air flow” earlier in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation contained in said adsorbent material in order to perform an isothermal transformation” in lines 16-18. This is considered indefinite for the following reason: (i) The limitation directs the enthalpic exchanger is operated in an isothermal condition during the process comprising adsorption/absorption and desorption of water vapor which directs “a thermodynamic process in which the temperature T of a system remains constant”’ (ii)  However, the limitation also recites “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation” which directs the temperature of the enthalpic exchanger reduced during water evaporation; (iii) It is the examiner’s assessment that the enthalpic exchanger experiences “a temperature reduction” caused by water evaporation, followed by “a temperature elevation” by absorbing the quantity of sensible heat from the low-temperature heat source; (iv) Consequently, the limitation “an isothermal transformation” conflicts the implied temperature reduction and elevation of the enthalpic exchanger. 

Claim 4 recites “the various steps” in lines 2-3. This is considered indefinite for the following reason: It is unclear what the limitation “various steps” refers to in the previous claim limitations in claim 1, 2, or 3.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (US 2009/0151368 A1).
In regard to claim 1, Bar discloses a method and an apparatus for production of water from air, comprising cyclically and successively repeating the following two phases (Fig. 4- Fig. 6; paragraphs [0094] – [0100]): 
(i) a first phase a), comprising the steps: 

a2) conveying said air towards an enthalpic exchanger (608, Fig. 4) containing an adsorbent material (e.g., zeolite, silica gel, lithium salts, etc.) (paragraph [0094]) that internally accumulates the moisture that is present in said air, 
a3) outputting dry air (605, Fig. 4), and 
(ii) a second phase b), comprising the steps: 
b1) supplying a quantity of sensible heat to said enthalpic exchanger (608, Fig. 4) by means of a low-temperature heat source (607, Fig. 4) (paragraph [0095]), 
b2) conveying an air flow through said enthalpic exchanger (608, Fig. 4), wherein said air in contact with said enthalpic exchanger (608, Fig. 4) receives said quantity of sensible heat from said low-temperature heat source and at the same time collects the moisture contained in said adsorbent material, and 
b3) bringing said heated and humidified air flow to room temperature in order to cause the moisture contained therein to condense, thereby obtaining water (paragraph [0098]). 
Bar discloses that it may also include an air to air heat exchange with the air entering (Fig. 1- Fig. 3). The method is carried out in a closed cycle. Several desiccant containers working in parallel are also disclosed in Fig. 6, one working in adsorption step and another in desorption step (paragraph [0100]).
Regarding the limitation of “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation contained in said adsorbent material in order to perform an isothermal transformation”, Bar does not explicitly discloses the recited isothermal operation of the enthalpic exchanger (608, Fig. 4).
Bar discloses that in order to evaporate the water captured by the desiccants, heat is being applied using heat exchanger (607, Fig. 4) or a heater and the air circulating through heat exchanger (607, Fig. 4) forces the water to evaporate from the desiccants. After typical few minutes of heating, when the gas phase inside the desiccant container is saturated with steam, the air is sucked into a compressor 602 to be condensed into a cylinder 604 (paragraph [0095]). In addition, Bar discloses the use of a blower (610, Fig. 4) and air flow in adsorption and desorption steps of water into desiccants (paragraphs [0094]-[0099]). Bar discloses the purposes of the invention is to minimize energy usage (paragraphs [0100]; [0120]). 
In light of teachings from Bar in its entirety, the limitation of “said quantity of sensible heat being such as to compensate for the temperature reduction caused by water evaporation contained in said adsorbent material in order to perform an isothermal transformation” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the production of water from air (time, temperature, pressure, throughput), the geometry of the apparatus for production of water from air, the physical, chemical, and/or thermodynamic make-up of the air input as well as the physical, chemical, and/or thermodynamic properties of the condensed water products. 

In regard to claims 2, 3 and 4, Bar discloses in the second phase b), between said step b2) and said step b3): compressing the gas using a piston (611, Fig. 4) connected to an engine using crankshaft (612, Fig. 4) or second piston or any other mechanical solution to move piston (611, Fig. 4) backward and forward. When the piston moves backwardly, the hot air containing steam Bar discloses that: heat inside isolated cylinder (604, Fig. 4) is transferred back to desiccant container (600, Fig. 4) with liquid, which can be oil or aqueous solution, being circulated through pipe (606, Fig. 4) between isolated cylinder (604, Fig. 4) and heat exchanger (607, Fig. 4) located inside desiccants container (600, Fig. 4). When most of the water from the desiccant is evaporated and transferred to the condenser, the desiccants container is opened and fresh air is allowed to pass through the desiccants (paragraph [0099]). The teachings of Bar directs an intermediate step b2.l) of recovering the heat, wherein said intermediate step b2.l) of recovering the heat includes two steps: rl) heat recovery by means of an air/air exchanger, and r2) heat recovery by means of a liquid/air exchanger. Since Bar explicitly discloses that “most of the water from the desiccant is evaporated and transferred to the condenser, the desiccants container is opened and fresh air is allowed to pass through the desiccants” (paragraph [0099]), the limitation of the intermediate step b2.l) of recovering the heat generates a closed cycle with reuse of the air obtained after the various steps, so as to recover the moisture still contained in the recirculating air is considered obvious. 

In regard to claim 5, Bar discloses an embodiment of using three enthalpic exchangers used in the apparatus for production of water from air (Fig. 6; paragraphs [0100]-[0102]). Bar discloses the enthalpic exchangers work in parallel and in turn in the two phases a) and b), 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772